Exhibit 10.7

 

FORM OF

PRICELINE.COM INCORPORATED 1999 OMNIBUS PLAN

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (“Agreement”) effective as of the     day of
            , by and between priceline.com Incorporated, a Delaware corporation,
with its principal United States office at 800 Connecticut Avenue, Norwalk,
Connecticut 06854 (the “Company”), and              (the “Participant”).

 

W I T N E S S E T H:

 

Pursuant to terms of the priceline.com Incorporated 1999 Omnibus Plan (the
“Plan”), the Board of Directors of the Company has authorized this Agreement. 
The Participant has been granted on              (the “Grant Date”) the number
of restricted shares of Company Stock (the “Restricted Stock”) set forth below. 
Unless otherwise indicated, any capitalized term used herein, but not defined
herein, shall have the meaning ascribed to such term in the Plan.

 

1.             The Grant

 

(a)           Subject to the terms and conditions set forth herein, the
Participant is granted        (      ) shares of Restricted Stock.

 

(b)           Subject to Sections 2 and 3 hereof, one-fourth (1/4) of the
Restricted Stock granted under this Agreement shall vest on the first
anniversary of the Grant Date and an additional one-fourth (1/4) of the
Restricted Stock granted under this Agreement shall vest on each of the second,
third and fourth anniversaries of the Grant Date if on each such vesting date,
the Participant has been in Continuous Service through such date.  For avoidance
of doubt, there shall be no proportionate or partial vesting in the periods
prior to each vesting date and vesting shall occur only on the applicable
vesting dates pursuant to this Section 1(b).  Upon satisfaction of the vesting
requirements set forth in this Section 1(b), the restrictions on the vested
Restricted Stock, as set forth in Sections 2 and 3 of this Agreement, shall
lapse.  For purposes of this Agreement, “Continuous Service” shall mean the
Participant’s service as a director on the Board is not interrupted or
terminated.

 

2.             Effect of Termination of Continuous Service

 

(a)           If the Participant’s Continuous Service terminates for any reason
other than the Participant’s  (i) Disability, (ii) retirement after attaining
age 65, or (iii) failure to be renominated for election to the Board, then the
unvested portion of the Restricted Stock granted under this Agreement shall be
immediately forfeited and canceled.

 

(b)           If the Participant’s Continuous Service terminates as a result of
the Participant’s  (i) Disability, (ii) retirement after attaining age 65, or
(iii) failure to be renominated for election to the Board, then all shares of
Restricted Stock granted under this Agreement shall be fully vested on the date
the Participant’s Continuous Service terminates.

 

--------------------------------------------------------------------------------


 

3.             Effect of Change in Control

 

(a)           In the event of a Change in Control, all shares of Restricted
Stock granted under this Agreement shall be fully vested on the effective date
of the Change in Control if the Participant was in Continuous Service
immediately prior to the Change in Control.

 

(b)           For purposes of this Agreement, the term “Change in Control” shall
mean the occurrence of any one of the following events:

 

(i)            any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph (i)
shall not be deemed to be a Change in Control if such event results from the
acquisition of Company Voting Securities pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii) below);

 

(ii)           individuals who, on the Grant Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any person becoming a director subsequent to
the Grant Date, whose election or nomination for election was approved (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) by a vote of at least two-thirds of the directors who were, as
of the date of such approval, Incumbent Directors, shall be an Incumbent
Director; provided, further, that no individual initially appointed, elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to the election or removal of directors or as a
result of any other actual or threatened solicitation of proxies or consents by
or on behalf of any person other than the Board shall be deemed to be an
Incumbent Director;

 

(iii)          the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving (A) the Company or
(B) any of its wholly owned subsidiaries pursuant to which, in the case of this
clause (B), Company Voting Securities are issued or issuable (any event
described in the immediately preceding clause (A) or (B), a “Reorganization”) or
the sale or other disposition of all or substantially all of the assets of the
Company to an entity that is not an Affiliate of the Company (a “Sale”), unless
immediately following such Reorganization or Sale: (1) more than 50% of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of (x) the Company
(or, if the Company ceases to exist, the entity resulting from such
Reorganization), or, in the case of a Sale, the entity which has acquired all or
substantially all of the assets of the Company (in either case, the “Surviving
Entity”), or (y) if applicable, the ultimate parent entity that directly or
indirectly has Beneficial Ownership of more than 50% of the total voting power
(in respect of the election of directors, or similar officials in the case of an
entity other than a corporation) of the Surviving Entity (the “Parent Entity”),
is represented by Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which

 

2

--------------------------------------------------------------------------------


 

such Company Voting Securities were converted pursuant to such Reorganization or
Sale), (2) no Person is or becomes the Beneficial Owner, directly or indirectly,
of 35% or more of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a
corporation) of the outstanding voting securities of the Parent Entity (or, if
there is no Parent Entity, the Surviving Entity) and (3) at least a majority of
the members of the board of directors (or similar officials in the case of an
entity other than a corporation) of the Parent Entity (or, if there is no Parent
Entity, the Surviving Entity) following the consummation of the Reorganization
or Sale were, at the time of the approval by the Board of the execution of the
initial agreement providing for such Reorganization or Sale, Incumbent Directors
(any Reorganization or Sale which satisfies all of the criteria specified in
(1), (2) and (3) above being deemed to be a “Non-Qualifying Transaction”); or

 

(iv)          the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, (I) if any Person becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the combined voting power of Company
Voting Securities solely as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such Person subsequently becomes the
Beneficial Owner, directly or indirectly, of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities Beneficially Owned by such Person, a Change in Control of the Company
shall then be deemed to occur and (II) the acquisition following the Effective
Date of Company Voting Securities by Hutchison Whampoa Limited, Cheung Kong
(Holdings) Limited or any of their Affiliates shall be deemed not to result in a
Change in Control until such time as Hutchison Whampoa Limited, Cheung Kong
(Holdings) Limited or any of their Affiliates become the Beneficial Owners in
the aggregate of 50% or more of the combined voting power of Company Voting
Securities (and for this purpose the preceding clause (I) shall not apply).

 

(c)           For the purposes of Section 3(b), the following terms shall have
the following meanings:

 

(i)            “Affiliate” shall mean an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Securities Exchange Act of 1934,
as amended from time to time (the “Exchange Act”);

 

(ii)           “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act;

 

(iii)          “Person” shall have the meaning set forth in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (1) the Company or any of its
subsidiaries, (2) a trustee or other fiduciary holding securities under an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, (4) a corporation owned, directly or

 

3

--------------------------------------------------------------------------------


 

indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of shares of Stock or (5) the Participant or any
group of persons including the Participant, or any entity controlled by the
Participant or any group of persons including the Participant; provided the
Participant is an executive officer, director or more than 10% owner of Stock.

 

4.             Nontransferability of Grant

 

Except as otherwise provided herein or in the Plan, no unvested Restricted Stock
shall be assigned, negotiated, pledged, or hypothecated in any way or be subject
to execution, attachment or similar process.  Prior to the vesting of any
Restricted Stock, no transfer of the Participant’s rights with respect to such
Restricted Stock, whether voluntary or involuntary, by operation of law or
otherwise, shall be permitted.  Immediately upon any attempt to transfer such
rights, such Restricted Stock, and all of the rights related thereto, shall be
forfeited by the Participant.

 

5.             Dividend and Distribution Rights

 

The Committee in its discretion may require any dividends or distribution paid
on the Restricted Stock be held in escrow until all restrictions on such
Restricted Stock have lapsed.

 

6.             Stock; Adjustment Upon Certain Events

 

(a)           Stock to be issued under this Agreement shall be made available,
at the discretion of the Board, either from authorized but unissued Stock, from
issued Stock reacquired by the Company or from Stock purchased by the Company on
the open market specifically for this purpose.

 

(b)           The existence of this Agreement and the Restricted Stock granted
hereunder shall not affect in any way the right or power of the Board or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company or any
affiliate, any issue of bonds, debentures, preferred or prior preference stocks
ahead of or affecting the Stock, the authorization or issuance of additional
shares of Stock, the dissolution or liquidation of the Company or any affiliate
or sale or transfer of all or part of the assets or business of the Company or
any affiliate, or any other corporate act or proceeding.

 

7.             Determinations

 

Each determination, interpretation or other action made or taken pursuant to the
provisions of this Agreement by the Committee or the Board in good faith shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Participant and the Company, and their
respective heirs, executors, administrators, personal representatives and other
successors in interest.

 

4

--------------------------------------------------------------------------------


 

8.             Other Conditions

 

The transfer of any shares of Restricted Stock shall be effective only at such
time as counsel to the Company shall have determined that the issuance and
delivery of such shares of Restricted Stock are in compliance with all
applicable laws, regulations of governmental authority and the requirements of
any securities exchange on which Stock is traded.

 

9.             Notification of Election Under Section 83(b) of the Code

 

If the Participant shall, in connection with the grant of Restricted Stock under
this Agreement, make the election permitted under Section 83(b) of the Internal
Revenue Code (i.e., an election to include in gross income in the year of
transfer the amounts specified in Section 83(b) of the Internal Revenue Code),
then the Participant shall notify the Company of such election within 10 days of
filing notice of the election with the Internal Revenue Service.

 

10.           Withholding Taxes

 

The Participant shall be liable for any and all U.S. federal, state or local
taxes of any kind required by law to be withheld with respect to the vesting of
Restricted Stock.  When the Restricted Stock vests, the Company shall have the
right to require the Participant to surrender to the Company a sufficient number
of whole shares of Stock as necessary to cover all applicable required
withholding taxes and social security contributions related to such vesting for
which, if any, the Company has a withholding obligation; provided, the Company
will provide the Participant with a cash refund for any fraction of surrendered
shares of Stock not necessary for required withholding taxes and social security
contributions.  The Company shall also have the right to instead require the
Participant to remit to the Company on the date on which the Restricted Stock
vests cash in an amount sufficient to satisfy all applicable required
withholding taxes and social security contributions related to such vesting for
which, if any, the Company has a withholding obligation.  Notwithstanding the
foregoing, if the Participant makes an election under Section 9 above, the
Company shall have the right to require the Participant to remit to the Company
in cash an amount sufficient to satisfy any withholding obligations the Company
may have at the time the notice described in Section 9 is delivered to the
Company.

 

11.           Distribution of Restricted Stock

 

Upon the vesting of any Restricted Stock pursuant to the terms hereof, the
restrictions of Sections 2, 3 and 4 shall lapse with respect to such vested
Restricted Stock.  Reasonably promptly after any Restricted Stock vests, the
Company shall cause to be delivered to the Participant a certificate evidencing
such Stock.

 

12.           Miscellaneous

 

(a)           This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees.  The
Company shall assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to

 

5

--------------------------------------------------------------------------------


 

all or substantially all of the business and/or assets of the Company to
expressly assume and agree in writing to perform this Agreement. 
Notwithstanding the foregoing, this Agreement may not be assigned by the
Participant.

 

(b)           No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced.

 

(c)           This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one agreement.

 

(d)           The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.

 

(e)           The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions hereof.

 

(f)            The Company shall pay all fees and expenses necessarily incurred
by the Company in connection with this Agreement and will from time to time use
its reasonable efforts to comply with all laws and regulations which, in the
opinion of counsel to the Company, are applicable thereto.

 

(g)           All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like
notice.  Notices to the Company shall be addressed to its principal office,
attention of the Company’s General Counsel.

 

(h)           The Plan and this Agreement constitute the entire Agreement and
understanding between the parties with respect to the matters described herein
and supercede all prior and contemporaneous agreements and understandings, oral
and written, between the parties with respect to such subject matter.

 

(i)            This Agreement shall be governed and construed and the legal
relationships of the parties determined in accordance with the laws of the state
of Delaware without reference to principles of conflict of laws.

 

(j)            The Company represents and warrants that it is duly authorized by
its Board and/or the Committee (and by any other person or body whose
authorization is required) to enter into this Agreement, that there is no
agreement or other legal restriction which would prevent it from entering into,
and carrying out its obligations under, this Agreement, and that

 

6

--------------------------------------------------------------------------------


 

the officer signing this Agreement is duly authorized and empowered to sign this
Agreement on behalf of the Company.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

PRICELINE.COM INCORPORATED

 

 

 

 

 

By:

 

 

 

 

Peter J. Millones

 

 

EVP, General Counsel

 

 

 

Participant

 

 

 

 

 


 


NAME

 

 

 

 

 

 

Signature

 

7

--------------------------------------------------------------------------------